Citation Nr: 0113769	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  97-23 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona



THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
depression.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from September 1955 to 
November 1957.

This appeal arose from decisions of the Department of 
Veterans Affairs (VA) Regional Office in Phoenix, Arizona 
(the RO) which declined to reopen the veteran's claim of 
entitlement to service connection for depression and denied 
the veteran's claim of entitlement to service connection for 
PTSD.

Following a personal hearing on appeal held at the RO before 
the undersigned Member of the Board of Veterans' Appeals 
(Board) on February 2, 2001, the veteran requested the 
opportunity to submit additional evidence in support of his 
claim.  The request was granted, with the provision that the 
file would be held open for a period of ninety days following 
the hearing.  The veteran and his representative agreed to 
this period of time and the file was held open.  Following 
the passage of ninety days, however, no additional evidence 
has been received at the Board.  The Board will therefore 
proceed with review of the veteran's appeal, based upon all 
the evidence of record without further delay.


FINDINGS OF FACT

1.  The Board decision of March 1997 is final.

2.  Subsequent to the final March 1997 Board decision, the 
veteran submitted new and material evidence consisting of an 
April 2000 VA physician's treatment note, which linked his 
current depressive disorder to experiences in service.

3.  As a deck hand aboard the U. S. S. Navasota, the veteran 
participated in Operation Redwing, involving multiple atomic 
weapons tests.

4.  Medical evidence links the veteran's currently-shown 
depressive disorder to his experiences during atomic weapons 
tests in service.

5.  The veteran does not have a current, medically-supported 
diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  The veteran has submitted new and material evidence to 
support reopening his previously-denied claim for entitlement 
to service connection for a psychiatric disorder, other than 
PTSD.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).

2.  Service connection for a depressive/anxiety disorder is 
warranted.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(2000).

3.  Service connection for PTSD is not warranted.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304(f) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran in essence is seeking service connection for an 
acquired psychiatric disability.  In substance, he contends 
that participation in nuclear weapons testing while he was 
serving in the United States Navy led to psychiatric disease.  
Two separate issues have been presented: entitlement to 
service connection for depression (including the sub-issue of 
whether new and material evidence has been presented to 
reopen a previously-denied claim)  and service connection for 
PTSD. 

In the interest of clarity, the Board will first present a 
common factual background.  The two issues on appeal will 
then be separately discussed. 

Factual Background

According to the veteran's service medical and personnel 
records, during his approximately two years of service, he 
was stationed aboard the U. S. S. Navasota and participated 
in Operation Redwing, which involved atomic tests on the 
islands of Eniwetok and Bikini.  His military occupational 
specialty was that of deck hand.  During the February 2001 
hearing and in written contentions, he explained that after 
the tests, he was ordered to swab the decks of the ship.  He 
also testified about taking showers in contaminated sea water 
following atomic testing.  

VA medical records reflect that the veteran sought help from 
a mental health clinic in 1980 for various complaints.  He 
provided a history of having been exposed to radiation during 
service.  Diagnoses included "possible radiation exposure," 
"anxiety," and "atypical somatoform disorder."  

The veteran filed claims for service connection for multiple 
disabilities, which were denied by the RO.  He then perfected 
an appeal to the Board.  By decision of July 1985, the Board 
denied service connection for residuals of ionizing radiation 
exposure, including a nervous disorder.  He attempted to 
reopen the claim, and by decision of September 1989, the 
Board held that the July 1985 decision was not reopened.  

In January 1990, a private physician rendered a diagnosis of 
major depression and prescribed pharmacologic therapy.  
Records reflecting this treatment show that the veteran 
emphasized his exposure to radiation during service as a 
significant factor in his personal and medical history.  The 
report of a psychological evaluation conducted in September 
1993 for the Social Security Administration reflects a 
diagnosis of recurrent major depression.  An October 
psychological evaluation conducted for the Social Security 
Administration reflects diagnoses of both major depression 
and PTSD.  

During a December 1996 VA examination conducted pursuant to a 
claim for entitlement to service connection for PTSD, the 
veteran attributed all of his psychiatric symptoms to his 
experiences during atomic testing in the Bikini Islands.  It 
was noted that the veteran continued to take prescription 
medication for control of depression and anxiety symptoms.  
Following the interview, the examiner rendered the following 
diagnoses:  1) "Major depressive episode, which is chronic 
with somatization," and 2) "Personality disorder not 
otherwise specified with some paranoid features."  The 
examiner commented that the veteran had problems relating to 
his social environment in terms of attributing responsibility 
to what happens to him to those around him.  She also noted 
that the veteran did not give a clear history of 
symptomatology indicative of PTSD.  In her opinion, he had 
symptoms of depression, including irritability, apathy, and 
somatization.  She also noted that his belief that much of 
what has happened to him has been the result of actions from 
his environment undermined his prospects for recovery.

By decision of March 1997, the Board concluded that that the 
veteran had not submitted new and material evidence which was 
sufficient to reopen his claim for service connection for a 
psychiatric disorder other than PTSD.  The veteran did not 
appeal that decision to the United States Court of Appeals 
for Veterans Claims (the Court).  The Board referred the 
issue of entitlement to service connection for PTSD to the 
RO.   

In May 1997, the RO denied service connection for PTSD.  The 
veteran subsequently perfected an appeal to the Board on this 
topic.  In June 1997, he filed an application to again reopen 
the claim for service connection for a psychiatric disorder 
on the basis that he had been receiving treatment from the VA 
for such a disorder.  

The RO obtained VA treatment records reflecting treatment for 
various disabilities dated between 1994 and 1998.  These show 
that the veteran continued to take prescription drugs for 
control of depression and anxiety.  He also continued to 
complain of multiple problems which he believes are related 
to his exposure to radiation during service.

In May 2000, the veteran submitted a copy of an April 2000 VA 
outpatient treatment note.  The note reflects a visit with 
the mental health ambulatory care service and appears to 
reflect an initial interview with this particular physician.  
The physician noted that the veteran has daily worries about 
how he was affected by radiation exposure in service and that 
he has some dreams about his experiences with the tests.  The 
physician rendered diagnoses of chronic depressive disorder, 
not otherwise specified, partially treated, and anxiety 
disorder, not otherwise specified as manifested by chronic 
worry, guilt, depression, somatic overconcern, paranoia from 
obsessiveness, intrusive thoughts, global guilt especially 
about feeling responsible for all of his family's medical 
problems, as he blames them on his radiation exposure.  The 
physician noted that by history these symptoms have their 
roots in his experiences in the military, specifically the 
Bikini Island Nuclear tests, and that these symptoms share 
traits with PTSD, but that the depressive disorder and 
anxiety diagnoses are probably more correct than the PTSD 
diagnoses given earlier.  Later in the note, the physician 
commented that the veteran's pertinent diagnosis was that of 
anxiety disorder, with features of PTSD from nuclear tests.

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
depression.

Relevant law and regulations

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (2000).

Notwithstanding the foregoing, service connection may be 
granted for disease which is diagnosed after discharge from 
military service, when all of the evidence establishes that 
such disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000); See Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Congenital or developmental defects such as personality 
disorders are not diseases or injuries for the purposes of 
service connection. 38 C.F.R. § 3.303(c), 4.9 (1999). See 
Winn v. Brown, 8 Vet. App. 510, 516 (1996), and cases cited 
therein.

Finality/new and material evidence

Where a final Board decision exists on a given claim, that 
claim "may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered" by the Board.  38 U.S.C.A. § 7104(b).  The 
exception is that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 U.S.C.A. § 5108.  
Therefore, once a Board decision becomes final under § 
7104(b), "the Board does not have jurisdiction to consider 
[the previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996) (When new and material evidence has not been submitted 
in a previously disallowed claim "[f]urther analysis . . . 
is neither required, nor permitted.").

The provisions of 38 C.F.R. § 3.156(a) define "new and 
material evidence" as evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The Court 
has held that in order to reopen a previously and finally 
disallowed claim there must be new and material evidence 
presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).


In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
Board must first determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 
38 U.S.C.A. § 5108.  Then, if new and material evidence has 
been submitted, the Board may proceed to evaluate the merits 
of the claim but only after ensuring VA's duty to assist has 
been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The VCAA

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) [to be codified 
as amended at 38 U.S.C. § 5107(a)].

The Board observes that the VCAA, pertaining to VA's duty to 
assist veterans in the development of their claims, appears 
to have left intact the requirement that a veteran must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C. § 5103A(f). 

Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, __ (2000) [to be codified at 
38 U.S.C.A. § 5103A].    

Analysis

Finality/new and material evidence

The veteran's claim for service connection for a psychiatric 
disorder other than PTSD was most recently disallowed by the 
Board in March 1997.  This decision is final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  Since that time, the veteran 
has submitted the April 2000 treatment note which contains a 
medical opinion linking his currently-shown depression and 
anxiety to his experiences during service.  This is the first 
medical opinion of record to specifically do so.

Because the April 2000 treatment note was not of record at 
the time of the March 1997 Board decision, it is new.  
Because it bears directly and substantially upon the specific 
matter under consideration and is not cumulative or 
redundant, it must be considered material evidence in support 
of the veteran's claim.  Furthermore, as the only clear 
medical nexus evidence of record, it is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  Thus, the Board concludes that the veteran has 
submitted new and material evidence to reopen his claim for 
entitlement to service connection for depression.

New and material evidence having been submitted, the Board 
must reopen the claim and review it on a de novo basis, 
considering all the evidence of record.  

Decision of the merits of the claim

As noted above, the VCAA becomes operative once a claim is 
reopened.  In this case, notwithstanding the fact that this 
issue was developed by the RO before the VCAA was enacted, 
the Board finds that VA's duty to assist the veteran in the 
development of his claim has been fulfilled and that the 
other pertinent provisions of the VCAA have been effectively 
satisfied by actions taken by the RO and by the Board.  This 
is to say that VA has made all reasonable efforts to assist 
the veteran in obtaining evidence necessary to substantiate 
his claim, including obtaining pertinent medical records, 
scheduling VA examinations, providing the veteran with the 
opportunity to present testimony in support of his claims 
during a hearing, and the obtaining of a medical opinion.  
Furthermore, the RO has notified the veteran of the evidence 
which would be required to substantiate his claim upon 
several occasions.  Under such circumstances, no further 
assistance to the veteran is required in order to comply with 
the VA's duty to assist him mandated by the aforementioned 
legislation.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an "approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

That the veteran suffers from a psychiatric disability 
involving depression and anxiety is clearly demonstrated in 
the record.  According to the available medical evidence, the 
veteran's psychiatric disability was initially identified in 
the 1980s and he has been receiving continuous pharmacologic 
treatment since at least 1990.  
Moreover, there is evidence of record that he participated in 
atmospheric nuclear testing while service in the United 
States Navy.  The question which must be answered, therefore, 
is whether there is any relationship between these two facts.  

The medical records reflect that the veteran himself has 
consistently attributed his depression and anxiety to his 
experiences during atomic weapons testing during service.  
The veteran has testified as to his own belief that his 
psychiatric problems are related to exposure to radiation and 
the experiences associated with the atomic testing during his 
period of service.  In this regard, we find that the 
veteran's hearing testimony is deemed to be credible.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Until the 
records review and analysis provided by the VA physician in 
April 2000, however, no medical expert had definitively 
linked the veteran's depression and anxiety to his reaction 
to experiences in service.  It well-established that the 
veteran, as a layperson, is not qualified to render a medical 
opinion regarding the etiology of his own disorders.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Based upon a longitudinal review of the entire evidence of 
record, it is the opinion of the Board that the opinion 
expressed by the veteran's treating VA physician in April 
2000, to the effect that the veteran's currently diagnosed 
depression is related to his participation in atomic testing, 
is consistent with the other medical evidence of record, in 
terms of the diagnoses rendered and the history and 
symptomatology provided as support for the diagnoses.  
Furthermore, in the absence of any medical opinion directly 
to the contrary, it is our opinion that the April 2000 
treatment note satisfies the nexus requirement set forth in 
38 C.F.R. § 3.303(d).  When read together with all the other 
evidence of record, this opinion establishes that the 
veteran's depression and anxiety are related to service, even 
though the diagnoses were rendered subsequent to service.  

Thus, the medical an other evidence of record supports the 
veteran's claim for service connection for a depressive 
disorder, and the benefit sought is granted.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


Relevant law and regulations

The law and regulations generally pertaining to service 
connection have been set forth above and will not be 
repeated.

For service connection to be awarded for PTSD, three elements 
must be present:  (1) a current medical diagnosis of PTSD; 
(2) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f); Moreau v. 
Brown, 9 Vet. App. 389 (1996), aff'd, 124 F.3d 228 (Fed. Cir. 
1997) (table). 

Analysis

The Board has reviewed the record in light of the recently-
enacted VCAA.  It is concluded that the requirements of the 
VCAA have been satisfied as to this issue.  That is, the 
veteran has been given appropriate notice; has been accorded 
VA examination; and has been given the opportunity to present 
evidence and argument in support of his claim, including 
presenting his testimony at a personal hearing before the 
undersigned.

As noted above, service connection may not be granted unless 
a current disability exists.  See, e.g., Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998).

As described in the factual background section above, the 
veteran does not carry a diagnosis of PTSD.  The VA 
physicians who have reviewed the veteran's records in 
conjunction with an examination of the veteran himself have 
all concluded that he does not meet the diagnostic criteria 
for PTSD, although his depressive disorder carries features 
of PTSD.  

As discussed above, a threshold requirement for the grant of 
service connection for any disability is that the disability 
claimed must be shown present.  The Court has interpreted the 
requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

Moreover, as set forth above, for service connection to be 
awarded for PTSD, a current medical diagnosis of PTSD must be 
present.  In this case, the veteran does not have a current 
medical diagnosis of PTSD.  Rather, as discussed in detail 
above, the veteran's psychiatric diagnoses are a depressive 
disorder, for which service connection has been granted 
above; and a personality disorder, for which service 
connection cannot be granted.   

Because the veteran has filed two separate claims for 
essentially the same psychiatric disability, it only remains 
to close the procedural loop and deny service connection for 
PTSD.  For the reasons and bases expressed above, the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD and the benefit sought is 
denied.





	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a depressive disorder is granted.

Service connection for PTSD is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals







	(CONTINUED ON NEXT PAGE)



 

